DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s):
With respect to Claim 1. A method for detecting anomalies in a plurality of showcases, comprising: 
obtaining a corresponding table between each of the plurality of showcases and at least one corresponding sensor; 
obtaining information for showcase clustering; 
determining, by a processor device, at least one cluster of showcases based on the information for showcase clustering and the corresponding table between each of the plurality of showcases and the at least one corresponding sensor; 
building at least one model for each of the at least one cluster of showcases; and 
detecting at least one anomaly based on data from the at least one cluster of showcases and the at least one model.
With respect to Claim 12. A computer system for detecting anomalies in a plurality of showcases, comprising: 
a processor device operatively coupled to a memory device, the processor device being configured to: 
obtain a corresponding table between each of the plurality of showcases and at least one corresponding sensor; 
obtain information for showcase clustering; 
determine at least one cluster of showcases based on the information for showcase clustering and the corresponding table between each of the plurality of showcases and the at least one corresponding sensor; 
build at least one model for each of the at least one cluster of showcases; and 
detect at least one anomaly based on data from the at least one cluster of showcases and the at least one model.

With respect to Claim 20. A computer program product for detecting anomalies in a plurality of showcases, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to perform the method comprising: 
obtaining a corresponding table between each of the plurality of showcases and at least one corresponding sensor; 
obtaining information for showcase clustering; 
determining, by a processor device, at least one cluster of showcases based on the information for showcase clustering and the corresponding table between each of the plurality of showcases and the at least one corresponding sensor; 
building at least one model for each of the at least one cluster of showcases; and
detecting at least one anomaly based on data from the at least one cluster of showcases and the at least one model.

The claims limitations that are directed to an abstract idea have been highlighted in bold above. 
The highlighted portion of the claims constitutes an abstract idea because it is analogous to other ideas identified as abstract ideas in court decisions. In particular, referring to the MPEP 2106.04, the claim limitations are analogues to:
“determine at least one cluster of showcases” is a process that encompasses the “Mental Processes” grouping of abstract ideas. This is similar to “a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).” 
“build at least one model” and “detect at least one anomaly” are processed that encompass the “Mental Processes” grouping of abstract ideas. That are similar to “A computer readable medium containing program instructions for detecting fraud – CyberSource, 654 F.3d at 1368 n. 1, 99 USPQ2d at 1692 n.1.”

“obtaining a corresponding table”, “obtaining information”, and “data from the at least one cluster of showcases” are examples of mere data gathering. These elements are recited at such a high-level of generality that they amount to no more than adding insignificant extra-solution activity to the judicial exception.
“a processor device” this is a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component.
The additional elements do not does not integrate into a practical application because the claim does specify what practical application the claim is directed to.  The claim does not recite any sensors or describe what is being monitored which would enlighten what the practical application is.  In view of such broad claim limitations Examiner is unable to find what the practical application the claim is directed to.  If one of ordinary skill in the art wanted to implement the invention, he/she would need to know what data is gathered to achieve a practical invention. 
	As such Examiner does NOT view that the claims 	
	-Improve the functioning of a computer, or to any other technology or technical field 

	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instructions to apply the exemption using a generic computer component, or are well-understood, routine, and conventional (WURC) computer functions as recognized by the court. In particular, referring to the MPEP 2106.05, the additional elements are analogous to:
Examples of “mere data gathering” such as, “Receiving or transmitting data over a network, e.g., using the Internet to gather data,” Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.”

Considering the claim(s) as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.  As currently claimed, Examiner views that the additional 
Dependent claims 2-11, and 13-19 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea).  	Claims 2, 6 -7, 9, 11, 13, and 17-18 further limit the abstract idea with an abstract idea and thus the claims are still directed to an abstract idea without significantly more.	
Claims 5, 8, 10, 16, and 19 recite limitations regarding data gathering steps necessary or routine to implement the abstract idea and thus are not significantly more than the abstract idea and viewed to be well known routine and conventional as evidenced by the court as shown above.
Claims 3-4, and 14-15 recite limitations regarding insignificant applications that are well-understood, routine, and conventional as evidenced by US 20190163551 A1 and US 20190072320 A1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-8, 10-12, 14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brady et al. (U.S. Publication No. 2018/0306476).

Regarding Claim 1, Brady teaches:
(See FIG. 5A, para[0001] and para[0022]. Anomaly detection and fault diagnosis of refrigeration condenser systems. Instore fridge cabinets), comprising: 
obtaining a corresponding table between each of the plurality of showcases and at least one corresponding sensor (See FIG. 5A, and para[0030]. Block 516, data sources integration. A dataset that typically includes, for each record, a value for each of a set of features, and a result.); 
obtaining information for showcase clustering (See para[0029]. Local outside air temperature.) (Examiner Note: “for showcase clustering” is an intended use that does not provide sufficient structure to further limit the claim.); 
determining, by a processor device, at least one cluster of showcases based on the information for showcase clustering and the corresponding table between each of the plurality of showcases and the at least one corresponding sensor (See FIG. 4B, FIG. 5A, para[0029], para[0081], para[0088], para[0091]. Zone Component 416. Block 522, zonal segregation.  Zonal temperature dissection operation. There may be four (“4”) different refrigerator cluster types labeled within a refrigeration estate dataset); 
building at least one model for each of the at least one cluster of showcases (See para[0030], and para[0086]. From this dataset, a model, rule set, or standardized operation for predicting and cognitively detecting an energy usage anomaly in a condenser is developed.); and 
detecting at least one anomaly based on data from the at least one cluster of showcases and the at least one model (See para[0028], and para[0079]-para[0080]. underlying energy usage models that can then be used to perform automated anomaly detection at an individual condenser level. Underlying energy usage data, merged with outside air temperatures.).

Regarding claim 3, Brady teaches
The method as recited in claim 1, 
further comprising: 
generating an alert in response to detecting the at least one anomaly (See FIG. 4B and para[0085]. GUI 422 may display the detected energy usage anomaly via an alert).

Regarding claim 5, Brady teaches:
The method as recited in claim 1, 
wherein the information for showcase clustering implies at least one of similarity or dependency between each showcase in the at least one cluster of showcases (See FIG. 15, para[0025], and para[0105]. For air cooled condensers, there is a known correlation between outside air temperatures (OAT) and condenser efficiency. Temperature zones.).

Regarding claim 6, Brady teaches:
The method as recited in claim 1, 
wherein building the at least one model further comprises:
building the at least one model to model dependency between attributes of the at least one cluster of showcases (See para[0025], para[0077]-para[0078]. Correlation between outside air temperatures (OAT) and condenser efficiency. Machine learning models and also for applying multiple combinations of features, parameters, behavior characteristics, energy usage profiles, or weather/temperature data, or a combination thereof.). 

Regarding claim 7, Brady teaches:
The method as recited in claim 1, 
wherein detecting the at least one anomaly further comprises:
monitoring the at least one cluster of showcases based on the at least one model (See FIG. 4B, and para[0065]. machine learning module 406. Testing, monitoring, validating, detecting, learning, analyzing and/or calculating various conditions or diagnostics.).

Regarding claim 8, Brady teaches: 
The method as recited in claim 1, 
wherein the information for showcase clustering comprises at least one of: 
data driven clustering information (See para[0025]. Outside air temperatures.); 
topology driven clustering information (See para[0105]. Geographical region.); or 
product similarity-based clustering information (See para[0090]-para[0091]. System types i.e. HT or LT systems.).

Regarding claim 10, Brady teaches:
The method as recited in claim 1, 
wherein the data from the at least one cluster of showcases further comprises: 
(See FIG. 5A, and para[0088]. Block 510, energy meter data. Block 512, historical local weather outside air data. Block 516, Data sources integration.).

Regarding claim 11, Brady teaches:
The method as recited in claim 1, 
further comprising: 
sharing at least one non-unique attribute among the at least one model (See para[0105]. Historical collection of weather data. Refrigeration pack electrical energy usage data.).

Regarding claim 12, Brady teaches:
A computer system for detecting anomalies in a plurality of showcases (See FIG. 5A, para[0001] and para[0022]. Anomaly detection and fault diagnosis of refrigeration condenser systems. Instore fridge cabinets), comprising: 
a processor device operatively coupled to a memory device (See FIG. 4B: Computing environment 402.), the processor device being configured to: 
obtain a corresponding table between each of the plurality of showcases and at least one corresponding sensor (See FIG. 5A, and para[0030]. Block 516, data sources integration. A dataset that typically includes, for each record, a value for each of a set of features, and a result.); 
(See para[0029]. Local outside air temperature.) (Examiner Note: “for showcase clustering” is an intended use that does not provide sufficient structure to further limit the claim.); 
determine at least one cluster of showcases based on the information for showcase clustering and the corresponding table between each of the plurality of showcases and the at least one corresponding sensor (See FIG. 4B, FIG. 5A, para[0029], para[0081], para[0088], para[0091]. Zone Component 416. Block 522, zonal segregation.  Zonal temperature dissection operation. There may be four (“4”) different refrigerator cluster types labeled within a refrigeration estate dataset); 
build at least one model for each of the at least one cluster of showcases (See para[0030], and para[0086]. From this dataset, a model, rule set, or standardized operation for predicting and cognitively detecting an energy usage anomaly in a condenser is developed.); and 
detect at least one anomaly based on data from the at least one cluster of showcases and the at least one model (See para[0028], and para[0079]-para[0080]. underlying energy usage models that can then be used to perform automated anomaly detection at an individual condenser level. Underlying energy usage data, merged with outside air temperatures.).

Regarding claim 14, Brady teaches:
The system as recited in claim 12, 
wherein the processor device is further configured to:
(See FIG. 4B and para[0085]. GUI 422 may display the detected energy usage anomaly via an alert).

Regarding claim 16, Brady teaches:
The system as recited in claim 12, 
wherein the information for showcase clustering implies at least one of similarity or dependency between each showcase in the at least one cluster of showcases (See FIG. 15, para[0025], and para[0105]. For air cooled condensers, there is a known correlation between outside air temperatures (OAT) and condenser efficiency. Temperature zones.).

Regarding claim 17, Brady teaches:
The system as recited in claim 12, 
wherein, when building the at least one model, the processor device is further configured to: 
build the at least one model to model dependency between attributes of the at least one cluster of showcases (See para[0025], para[0077]-para[0078]. Correlation between outside air temperatures (OAT) and condenser efficiency. Machine learning models and also for applying multiple combinations of features, parameters, behavior characteristics, energy usage profiles, or weather/temperature data, or a combination thereof.).

Regarding claim 18, Brady teaches:
The system as recited in claim 12, 

monitor the at least one cluster of showcases based on the  at least one model (See FIG. 4B, and para[0065]. machine learning module 406. Testing, monitoring, validating, detecting, learning, analyzing and/or calculating various conditions or diagnostics.).

Regarding claim 19, Brady teaches:
The system as recited in claim 12, 
wherein the information for showcase clustering comprises at least one of: 
data driven clustering information (See para[0025]. Outside air temperatures.); 
topology driven clustering information (See para[0105]. Geographical region.); or 
product similarity-based clustering information (See para[0090]-para[0091]. System types i.e. HT or LT systems.).

Regarding claim 20, Brady teaches:
A computer program product for detecting anomalies in a plurality of showcases (See FIG. 5A, para[0001] and para[0022]. Anomaly detection and fault diagnosis of refrigeration condenser systems. Instore fridge cabinets), the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith (See FIG. 4B: Computing environment 402.), the program instructions executable by a computing device to cause the computing device to perform the method comprising: 
(See FIG. 5A, and para[0030]. Block 516, data sources integration. A dataset that typically includes, for each record, a value for each of a set of features, and a result.); 
obtaining information for showcase clustering (See para[0029]. Local outside air temperature.) (Examiner Note: “for showcase clustering” is an intended use that does not provide sufficient structure to further limit the claim.); 
determining, by a processor device, at least one cluster of showcases based on the information for showcase clustering and the corresponding table between each of the plurality of showcases and the at least one corresponding sensor (See FIG. 4B, FIG. 5A, para[0029], para[0081], para[0088], para[0091]. Zone Component 416. Block 522, zonal segregation.  Zonal temperature dissection operation. There may be four (“4”) different refrigerator cluster types labeled within a refrigeration estate dataset); 
building at least one model for each of the at least one cluster of showcases (See para[0030], and para[0086]. From this dataset, a model, rule set, or standardized operation for predicting and cognitively detecting an energy usage anomaly in a condenser is developed.); and
detecting at least one anomaly based on data from the at least one cluster of showcases and the at least one model (See para[0028], and para[0079]-para[0080]. underlying energy usage models that can then be used to perform automated anomaly detection at an individual condenser level. Underlying energy usage data, merged with outside air temperatures.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 9, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (U.S. Publication No. 2018/0306476) as applied to claims 1 or 12 above, and further in view of Cheng et al. (U.S. Publication No. 2019/0286506).

Regarding claim 2, Brady is silent as to the language of:
The method as recited in claim 1, 
wherein detecting the at least one anomaly further comprises:
determining whether the at least one anomaly is found in data from the at least one cluster using reconstruction error of the at least one model.
Nevertheless Cheng teaches:
determining whether the at least one anomaly is found in data from the at least one cluster using reconstruction error of the at least one model (See FIG. 7, para[0049], and para[0080]. Block 714, comparing the reconstructed sensor data to the sensor data with an anomaly evaluator to determine anomalies. Reconstruction error. A fault, therefore, can easily be determined according to a deviation from the normal operating behavior.).
(See para[0003]). One of ordinary skill would have been motivated to modify Brady, because using a detection model based on reconstruction error to diagnose anomalies would have allowed for quick and accurate discovery of failures, as recognized by Cheng.

Regarding claim 4, Brady is silent as to the language of:
The method as recited in claim 1, further comprising: 
implementing an action to correct the at least one anomaly in response to detecting the at least one anomaly.
Nevertheless Cheng teaches:
implementing an action to correct the at least one anomaly in response to detecting the at least one anomaly (See FIG. 7: Block 704, automatically mitigate faults.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Brady implementing an action to correct the at least one anomaly in response to detecting the at least one anomaly such as that of Cheng. Cheng teaches, “Quickly and accurately discovering a failure can result in reduced downtime as well as reduced hazards, among other issues related to a fault, thus decreasing costs associated with faults and increasing safety” (See para[0003]). One of ordinary skill would have been motivated to modify 

Regarding claim 9, Brady is silent as to the language of:
The method as recited in claim 1, 
wherein building the at least one model for each of the at least one cluster of showcases further comprises applying at least one of: 
a long short-term memory (LSTM) auto-encoder, invariant relationships, and a principal component analysis (PCA) based method.
Nevertheless Cheng teaches:
a long short-term memory (LSTM) auto-encoder (See para[0004]. Autoencoder.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Brady a long short-term memory (LSTM) auto-encoder such as that of Cheng. Cheng teaches, “Quickly and accurately discovering a failure can result in reduced downtime as well as reduced hazards” (See para[0003]). One of ordinary skill would have been motivated to modify Brady, because using a detection model based on an auto-encoder would have allowed for quick and accurate discovery of failures, as recognized by Cheng.

Regarding claim 13, Brady is silent as to the language of:
The system as recited in claim 12, 
wherein, when detecting the at least one anomaly, the processor device is further configured to: 

Nevertheless Cheng teaches:
determine whether the at least one anomaly is found in data from the at least one cluster using reconstruction error of the at least one model (See FIG. 7, para[0049], and para[0080]. Block 714, comparing the reconstructed sensor data to the sensor data with an anomaly evaluator to determine anomalies. Reconstruction error. A fault, therefore, can easily be determined according to a deviation from the normal operating behavior.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Brady determine whether the at least one anomaly is found in data from the at least one cluster using reconstruction error of the at least one model such as that of Cheng. Cheng teaches, “Quickly and accurately discovering a failure can result in reduced downtime as well as reduced hazards” (See para[0003]). One of ordinary skill would have been motivated to modify Brady, because using a detection model based on reconstruction error to diagnose anomalies would have allowed for quick and accurate discovery of failures, as recognized by Cheng.

Regarding claim 15, Brady is silent as to the language of:
The system as recited in claim 12, 
wherein the processor device is further configured to:
implement an action to correct the at least one anomaly in response to detecting the at least one anomaly.
Nevertheless Cheng teaches:
(See FIG. 7: Block 704, Automatically mitigate faults.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Brady implement an action to correct the at least one anomaly in response to detecting the at least one anomaly such as that of Cheng. Cheng teaches, “Quickly and accurately discovering a failure can result in reduced downtime as well as reduced hazards, among other issues related to a fault, thus decreasing costs associated with faults and increasing safety” (See para[0003]). One of ordinary skill would have been motivated to modify Brady, because taking corrective action helps to reduce downtime and increase safety, as recognized by Cheng.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Devi et al. (U.S. Publication No. 2019/0072320), discloses a method of detecting anomalies in a refrigerated case by determining if a defrost feature is standard or non-standard.
Seals et al. (U.S. Publication No. 2018/0365630), discloses a method of detecting anomalies is refrigerated showcases by algorithmically predicting when a failure has occurred.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551.  The examiner can normally be reached on Monday - Friday 8:30 am - 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/             Examiner, Art Unit 2863                                                                                                                                                                                           
/YOSHIHISA ISHIZUKA/             Primary Examiner, Art Unit 2863